Name: Council Decision (CFSP) 2018/1611 of 25 October 2018 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea
 Type: Decision
 Subject Matter: international affairs;  defence;  Africa;  civil law;  European construction
 Date Published: 2018-10-26

 26.10.2018 EN Official Journal of the European Union L 268/47 COUNCIL DECISION (CFSP) 2018/1611 of 25 October 2018 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 October 2010, the Council adopted Decision 2010/638/CFSP (1) concerning restrictive measures against the Republic of Guinea. (2) On the basis of a review of Decision 2010/638/CFSP, those restrictive measures should be extended until 27 October 2019. (3) Information concerning the military rank of two of the persons listed in the Annex to Decision 2010/638/CFSP should be updated. (4) Decision 2010/638/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/638/CFSP is amended as follows: (1) Article 8(2) is replaced by the following: 2. This Decision shall apply until 27 October 2019. It shall be kept under constant review. It shall be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.; (2) the Annex to Decision 2010/638/CFSP is replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 25 October 2018. For the Council The President J. BOGNER-STRAUSS (1) Council Decision 2010/638/CFSP of 25 October 2010 concerning restrictive measures against the Republic of Guinea (OJ L 280, 26.10.2010, p. 10). ANNEX ANNEX LIST OF PERSONS REFERRED TO IN ARTICLES 3 AND 4 Name (and possible aliases) Identifying information Reasons 1. Captain Moussa Dadis CAMARA d.o.b.: 1.1.64 or 29.12.68 Pass: R0001318 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 2. Colonel Moussa TiÃ ©gboro CAMARA d.o.b.: 1.1.68 Pass: 7190 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 3. Colonel Dr. Abdoulaye ChÃ ©rif DIABY d.o.b.: 26.2.57 Pass: 13683 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 4. Lieutenant Aboubacar ChÃ ©rif (alias Toumba) DIAKITÃ  Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 5. Colonel Jean-Claude PIVI (alias Coplan) d.o.b.: 1.1.60 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea